     Case 2:19-cv-01588-WBS-CKD Document 16 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    HAROLD HUNTER,                                    No. 2:19-cv-1588 WBS CKD P
11                        Petitioner,
12            v.                                        ORDER
13    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
14    REHABILITATION,
15                        Respondent.
16

17           Petitioner has requested an extension of time to file objections to the findings and

18   recommendations filed on March 27, 2020. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Petitioner’s request for an extension of time (ECF No. 15) is granted; and

21           2. Petitioner shall file his objections to the findings and recommendations within sixty

22   days from the date of this order.

23   Dated: May 5, 2020
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27
     12/hunt1588.111(2)
28
